843 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Childrey Wattson FARBER, Plaintiff-Appellant,v.ANGELO'S, et al., Defendants-Appellees.Childrey Wattson FARBER, Plaintiff-Appellant,v.Hazeltine P. STROTHER, Defendants-Appellees.
No. 87-3751.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1988.March 30, 1988.

Childrey Wattson Farber, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Childrey W. Farber appeals from two district court judgments dismissing her suits for lack of federal jurisdiction and failure to state a claim upon which relief may be granted.  Fed.R.Civ.P. 12.  We affirm.


2
Pro se complaints are generally not dismissed due to failure explicitly to comply with the federal rules.   See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  A district court may, nevertheless, dismiss a pro se complaint if it is evident that no set of facts exists which would entitle a plaintiff to relief.   See Conley v. Gibson, 355 U.S. 41, 45-46 (1957);  Boyce v. Alizaduh, 595 F.2d 948, 951 (4th Cir.1979).


3
In Farber's first suit the district court gave Farber an opportunity to amend her complaint by filing a statement which clearly outlined her cause of action.  Fed.R.Civ.P. 8(a)(2).  Farber's paperwriting filed in response to this order failed to comply with Fed.R.Civ.P. 8 and failed, under any construction, to state a claim for which the district court could grant relief.  Fed.R.Civ.P. 12(b)(6).  The district court's dismissal of the action was proper.


4
Farber's second complaint restated the general facts of the first action but again failed to focus on or identify any single cause of action for which relief could be granted.  The district court's dismissal of this complaint was also proper.


5
Farber's pending motion, petitions, and requests filed in this Court are denied;  this Court is one of limited jurisdiction and does not have the authority to order the types of relief Farber seeks.


6
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and materials submitted on appeal and oral argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3).


7
AFFIRMED.